Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
This application is in condition for allowance except for the presence of claims 14-20 are directed to non-elected Group without traverse.  Accordingly, claims 14-20 have been cancelled.

Reasons for Allowance
Claims 1, 3-5 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to claim 1 is considered to be Dai et al. (US 20170214079 A1), Johnson et al. (US 20180294479 A1) and Ahn et al. (US 20110129709 A1, disclosed in IDS).  However, none of these references, either individually or in combination, teaches or fairly suggests a copper foil forming a pouch, the copper foil being a unitary segment of copper foil having a folded edge forming a bottom of the pouch and equal-sized opposite halves of the pouch adjacent to the folded bottom edge being sealed sides; an active material layer adjacent to the copper foil inside the pouch, the active material layer including an acidified metal oxide and forming a cathode with the copper as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723